UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7207



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WARDELL RODNEY JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:04-cr-00019-RLW-AL)


Submitted:   December 21, 2006             Decided:   January 3, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wardell Rodney Jones, Appellant Pro Se. Gurney Wingate Grant, II,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wardell Rodney Jones appeals the district court’s order

denying Jones’ motion for termination of garnishment.      We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.        United

States v. Jones, No. 3:04-cr-00019-RLW-AL (E.D. Va. June 13, 2006).

Jones’ motions for summary judgment and injunction are denied.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -